            Case 2:20-cv-00011-JJV Document 12 Filed 08/06/20 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   DELTA DIVISION

DANIEL WEDDINGTON                                                                       PLAINTIFF

v.                                     2:20-cv-00011-JJV

ANDREW SAUL,
Commissioner,
Social Security Administration,                                                      DEFENDANT

                                 MEMORANDUM AND ORDER

         Mr. Weddington has appealed the final decision of the Commissioner of the Social

Security Administration to deny his claim for supplemental security income. The Administrative

Law Judge (ALJ) concluded he had not been under a disability within the meaning of the Social

Security Act, because jobs existed in significant numbers he could perform despite his

impairments. (Tr. 14-23.) Both parties have submitted briefs and the case is ready for a

decision.

         This review function is extremely limited. A court’s function on review is to determine

whether the Commissioner’s decision is supported by substantial evidence on the record as a

whole and to analyze whether Plaintiff was denied benefits due to legal error. Long v. Chater,

108 F.3d 185, 187 (8th Cir. 1997); see also, 42 U.S.C. § 405(g). Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.

Richardson v. Perales, 402 U.S. 389, 401 (1971); Reynolds v. Chater, 82 F.3d 254, 257 (8th Cir.

1996).

         In assessing the substantiality of the evidence, courts must consider evidence that detracts

from the Commissioner’s decision as well as evidence that supports it; a court may not, however,

reverse the Commissioner’s decision merely because substantial evidence would have supported

an opposite decision. Woolf v. Shalala, 3 F.3d 1210, 1213 (8th Cir. 1993).

         The history of the administrative proceedings and the statement of facts relevant to this
           Case 2:20-cv-00011-JJV Document 12 Filed 08/06/20 Page 2 of 8



decision are contained in the respective briefs and are not in serious dispute. Therefore, they

will not be repeated in this opinion except as necessary. After careful review of the pleadings

and evidence in this case, I find the Commissioner’s decision is supported by substantial

evidence and Plaintiff’s Complaint should be DISMISSED.

         Mr. Weddington was forty-three years old at the time of the administrative hearing. (Tr.

33.) He testified he went to the twelfth grade in school and earned a general equivalency

diploma. (Id.) He has past work as an order puller at a grocery store. (Tr. 21, 34.)

         The ALJ1 found Mr. Weddington had not engaged in substantial gainful activity since

April 12, 2017 – the application date. (Tr. 16.) He has “severe” impairments in the form of

“arthritis of the right ankle and knees, carpel tunnel syndrome, degenerative disease of the

lumbar spine, diabetes mellitus, neuropathy, gout, hypertension, and obesity.” (Id.) The ALJ

further found Mr. Weddington did not have an impairment or combination of impairments

meeting or equaling an impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.2

         The ALJ determined Mr. Weddington had the residual functional capacity to perform a

reduced range of sedentary work given his physical impairments. (Tr. 17.) The ALJ next

determined Mr. Weddington could no longer perform his past work, so the ALJ utilized the

services of a vocational expert to determine if jobs existed that Plaintiff could perform despite

his impairments. (Tr. 49-53.) Based in part on the testimony of the vocational expert, the ALJ

1

 The ALJ followed the required sequential analysis to determine: (1) whether the claimant was
engaged in substantial gainful activity; (2) if not, whether the claimant had a severe impairment; (3)
if so, whether the impairment (or combination of impairments) met or equaled a listed impairment;
and (4) if not, whether the impairment (or combination of impairments) prevented the claimant from
performing past relevant work; and (5) if so, whether the impairment (or combination of
impairments) prevented the claimant from performing any other jobs available in significant
numbers in the national economy. 20 C.F.R. §§ 416.920(a)-(g) and 404.1520(a)-(g).
2
    20 C.F.R. §§ 404.1520(d), 404.1525, and 404.1526.

                                                  2
            Case 2:20-cv-00011-JJV Document 12 Filed 08/06/20 Page 3 of 8



determined that he could perform the jobs of phone clerk and surveillance monitor – despite his

physical limitations. (Tr. 22.) Accordingly, the ALJ determined Mr. Weddington was not

disabled. (Tr. 22-23.)

        The Appeals Council received additional evidence and then denied Mr. Weddington’s

request for a review of the ALJ’s decision, making his decision the final decision of the

Commissioner. (Tr. 2-6.) Mr. Weddington then filed the instant Complaint initiating this

appeal. (Doc. No. 2.)

        In support of his Complaint, Plaintiff argues that the ALJ’s residual functional capacity

assessment is not supported by the evidence. (Doc. No. 10 at 18.) More specifically, Plaintiff

argues that the ALJ improperly discounted the opinions of his treating physicians, Leon Waddy,

Jr., M.D. and Susan Wanda Balke, D.O. (Doc. No. 10 at 18-20.)

        Dr. Balke completed a Medical Source Statement whereby she indicated Plaintiff was

extremely limited. (Tr. 475-477.) She concluded, inter alia, Mr. Weddington was unable to lift

more than 10 pounds or stand for more than 10 minutes. (Tr. 475.) Dr. Balke also reported

Plaintiff would likely miss more than 3 days of work per month. (Tr. 476.) If fully credited, Dr.

Balke’s opinions would likely mean that Plaintiff was disabled. However, the ALJ found Dr.

Balke’s opinion only “marginally persuasive” because her opinions were “inconsistent with the

treatment records showing the claimant presented only for routine medication refills and is not

supported by the record showing no need for emergent treatment during the period at issue.”

(Tr. 20.)

        After careful review, I find the ALJ’s assessment of Dr. Balke’s Medical Source

Statement to be supported by substantial evidence. In fact, there is little evidence from Dr.

Balke to support her statements of severe limitation. (Tr. 480-482.) The medical evidence


                                                3
          Case 2:20-cv-00011-JJV Document 12 Filed 08/06/20 Page 4 of 8



shows Plaintiff’s most significant impairment is with his back. However, MRI results show

nothing disabling. (Tr. 358-359.) And the ALJ accounted for this when determining Mr.

Weddington was only capable of performing sedentary work.

       And with regard to his diabetes and hypertension, as the Commissioner points out, it is

significant that Mr. Weddington has not been compliant with treatment and medication. Failure

to follow a prescribed course of remedial treatment without good cause is grounds for denying

an application for benefits. Roth v. Shalala, 45 F.3d 279, 282 (8th Cir. 1995); Johnson v. Bowen,

866 F.2d 274, 275 (8th Cir. 1989).

       Dr. Waddy also provided a written note reporting, “. . . this patient in my opinion is

unable to work due to his many medical problems of Diabetes, Hypertension, weakness and

diffuse neuropathy.” (Tr. 468.) In evaluating this evidence, the ALJ stated, “The undersigned

does not find his opinion persuasive, as it is conclusory and does not provide any assessment of

the claimant’s functional limitations. Further, the opinion is inconsistent with evidence showing

noncompliance with a diabetic diet and is not supported by evidence showing normal gait.” (Tr.

19.) For the same reasons recited above, I agree with the ALJ and find Dr. Waddy’s opinion to

be equally unpersuasive.

       The Commissioner argues that the new regulations “. . . will not defer or give any

specific evidentiary weight, including controlling weight, to any medical opinion . . .” See 20

C.F.R. § 416.920c(a) (2017). “Rather, the ALJ focuses on the persuasiveness of the medical

opinion using the following five factors: (1) Supportability; (2) Consistency; (3) Relationship

with the claimant; (4) Specialization; and (5) Other factors. See 20 C.F.R. § 416.920c(a)-(c)

(2017).” (Doc. No. 11 at 13-14.) Regardless of “deference,” a treating physician is entitled to




                                               4
          Case 2:20-cv-00011-JJV Document 12 Filed 08/06/20 Page 5 of 8



substantial weight because of those factors outlined above. So, I still find persuasive (and

applicable to this case) this Circuit’s caselaw that states:

       Generally, a treating physician’s opinion is given more weight than other sources
       in a disability proceeding. 20 C.F.R. § 404.1527(c)(2). Indeed, when the treating
       physician’s opinion is supported by proper medical testing, and is not inconsistent
       with other substantial evidence in the record, the ALJ must give the opinion
       controlling weight. Id. “However, [a]n ALJ may discount or even disregard the
       opinion of a treating physician where other medical assessments are supported by
       better or more thorough medical evidence, or where a treating physician renders
       inconsistent opinions that undermine the credibility of such opinions.” Wildman
       v. Astrue, 596 F.3d 959, 964 (8th Cir. 2010) (alteration in original) (internal
       quotation omitted). Ultimately, the ALJ must “give good reasons” to explain the
       weight given the treating physician’s opinion. 20 C.F.R. § 404.1527(c)(2).

Anderson v. Astrue, 696 F.3d 790, 793 (8th Cir. 2012).

       In this case, the ALJ had fair reasons to discount both treating doctors’ opinions. As

previously stated, for Dr. Waddy’s opinion, the ALJ states, “The undersigned did not find this

opinion persuasive, as it is conclusory and does not provide any assessment of the claimant’s

functional limitations. Further, this opinion is inconsistent with evidence showing

noncompliance with a diabetic diet and is not supported by evidence showing normal gait.” (Tr.

19) For Dr. Balke’s opinion, the ALJ points out that the opinion, “is inconsistent with treatment

records showing the claimant only presented for routine medication refills and is not supported

by the record showing no need for emergent treatment during the period at issue. Further, these

limitations were given on a checkbox form without significant narrative explanation and with no

citation to supporting evidence in the record” (Tr. 20.) The ALJ is right. Both opinions are

conclusory and provide no evidence from the record to support their conclusions. As the

Defendant correctly points out, conclusory statements and checklists are “entitled to little weight

in the evaluation of disability.” Taylor v. Chater, 118 F.3d 1274, 1279 (8th Cir. 1997).




                                                  5
          Case 2:20-cv-00011-JJV Document 12 Filed 08/06/20 Page 6 of 8



       The ALJ carefully evaluated the doctors’ opinions as compared to the medical evidence.

For example, Jerry Thomas, M.D., and Charles Friedman, M.D., found that Mr. Weddington

could perform a light range of work. (Tr. 73-82, 93-95.) But the ALJ found these opinions only

marginally persuasive because they did not have information about Mr. Weddington’s carpal

tunnel syndrome and other limitations at the time of their review. (Tr. 21). Realizing Dr. Thomas

and Dr. Friedman reviewed only the medical evidence and did not have the benefit of actually

examining Mr. Weddington, their opinions that Plaintiff was capable of performing a light range

of work, along with the subsequent evidence showing that Plaintiff was only capable of

sedentary work, constitutes substantial evidence upon which the ALJ could rely.

       Plaintiff also argues that the ALJ failed to develop the record by not asking Drs. Waddy

and Balke to clarify their opinions. (Doc. No. 10 at 20.) Plaintiff bears a heavy burden in

showing the record has been inadequately developed. He must show both a failure to develop

necessary evidence and unfairness or prejudice from that failure.        Combs v. Astrue, 243

Fed.Appx. 200, 204 (8th Cir. 2007). Plaintiff has shown neither. The ALJ is permitted to issue a

decision without obtaining additional evidence as long as the record is sufficient to make an

informed decision. E.g., Haley v. Massanari, 258 F.3d 742, 749 (8th Cir. 2001); Anderson v.

Shalala, 51 F.3d 777, 779 (8th Cir. 1995). In this case, the record contains ample medical

records to support the ALJ’s decision that Plaintiff is capable of performing sedentary work.

Moreover, Plaintiff is reminded he had the burden of proving his disability. E.g., Sykes v.

Bowen, 854 F.2d 284, 285 (8th Cir. 1988). Thus, he bore the responsibility of presenting the

strongest case possible. Thomas v. Sullivan, 928 F.2d 255, 260 (8th Cir. 1991).

       Mr. Weddington has a long list of impairments and clearly suffers from some degree of

pain and limitation. But I find the ALJ adequately accounted for the combination of these


                                               6
          Case 2:20-cv-00011-JJV Document 12 Filed 08/06/20 Page 7 of 8



impairments with his calculation that Plaintiff could perform a reduced range of sedentary work.

(Id.)

        Plaintiff has advanced other arguments - including that the ALJ’s hypothetical question

posed to the vocational expert was flawed - which I find are without merit. The record contains

ample support as a whole that “a reasonable mind might accept as adequate to support [the]

conclusion” of the ALJ in this case. Richardson v. Perales, 402 U.S. 389, 401 (1971); see also,

Robertson v. Sullivan, 925 F.2d 1124, 1126-27 (8th Cir. 1991).

        Mr. Weddington’s counsel has done an admirable job advocating for him. But it is not

the task of a court to review the evidence and make an independent decision. Neither is it to

reverse the decision of the ALJ because there is evidence in the record which contradicts his

findings. The test is whether there is substantial evidence on the record as a whole which

supports the decision of the ALJ. E.g., Mapes v. Chater, 82 F.3d 259, 262 (8th Cir. 1996); Pratt

v. Sullivan, 956 F.2d 830, 833 (8th Cir. 1992).

        I have reviewed the entire record, including the briefs, the ALJ’s decision, the transcript

of the hearing, and the medical and other evidence. There is ample evidence on the record as a

whole that "a reasonable mind might accept as adequate to support [the] conclusion" of the ALJ

in this case. Richardson v. Perales, 402 U.S. at 401; see also Reutter ex rel. Reutter v. Barnhart,

372 F.3d 946, 950 (8th Cir. 2004). The Commissioner’s decision is not based on legal error.

        IT IS, THEREFORE, ORDERED that the final decision of the Commissioner is affirmed,

and Plaintiff’s Complaint is dismissed with prejudice.




                                                  7
  Case 2:20-cv-00011-JJV Document 12 Filed 08/06/20 Page 8 of 8



IT IS SO ORDERED this 6th day of August 2020.




                                 ____________________________________
                                 JOE J. VOLPE
                                 UNITED STATES MAGISTRATE JUDGE




                                    8
